Citation Nr: 1709814	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-37 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diffuse joint and muscle pain, to include chronic inflammatory myopathy, myofascial pain syndrome, fibromyalgia, rheumatoid arthritis, and multiple sclerosis.  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected migraine/tension headaches.

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for a lumbar spine disability.

4.  Entitlement to a rating in excess of 50 percent for migraine/tension headaches.

5.  Entitlement to a rating in excess of 10 percent for the appeal period prior to November 30, 2015, and in excess of 30 percent from that date for cholecystectomy scars.

6.  Entitlement to a rating of 10 percent for the appeal period prior to November 30, 2015 and, in excess of 30 percent from that date for residuals of cholecystectomy (gallbladder removal).

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to November 2000.  She also had service with the Oklahoma Air National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned in July 2013.  A transcript of this hearing is of record.  

The issues on appeal were previously remanded by the Board in August 2014.  The issues of entitlement to service connection for a gynecological disability, a neck disability, chronic fatigue syndrome and a psychiatric disorder were also on appeal.  Since that time, in a March 2016 rating decision, those appeals were granted in full.  As such, they are no longer before the Board.  Further, in the same rating decision, the Veteran's disability ratings for post-operative gallbladder removal with scars and painful scars were each increased to 30 percent disabling, effective November 30, 2015.  The issues have been recharacterized to reflect these increased ratings.

The issues of entitlement to service connection for diffuse joint and muscle pain to include chronic inflammatory myopathy, myofascial pain syndrome, fibromyalgia, rheumatoid arthritis and multiple sclerosis, and hypertension, whether new and material evidence has been submitted to reopen a claim of service connection for a lumbar spine disability, as well as the issues of entitlement to increased ratings for migraine/tension headaches, for residuals of gallbladder removal, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 30, 2015, the Veteran's cholecystectomy scars were manifested by four painful scars; there were no painful and unstable scars.

2.  From November 30, 2015, the Veteran's cholecystectomy scars were manifested by four painful and unstable scars.  



CONCLUSIONS OF LAW

1.  Prior to November 30, 2015, the criteria for a rating of 20 percent, but no higher, for cholecystectomy scars are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7804 (2016).

2.  From November 30, 2015, the criteria for a rating in excess of 30 percent, for cholecystectomy scars are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In a letter dated in April 2009, the AOJ notified the Veteran of information and evidence necessary to substantiate her issue on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All reasonably identified and available VA and non-VA medical records have been secured.

Regarding whether there was substantial compliance with the Board's August 2014 remand directives, the AOJ scheduled the Veteran for a VA examination in November 2015 to evaluate the severity of her scar disability, to include a determination as to how many scars were due to the Veteran's gallbladder removal.  The Board finds this examination adequately described which scars were related to her gallbladder removal and thus was adequate.  Hence, there was substantial compliance with the Board's remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Higher Evaluation

The Veteran contends that the 10 percent and 30 percent ratings assigned for her residual scars from her cholecystectomy are insufficient to reflect the impairment they produce.  Before discussing the merits, the Board will set forth the relevant laws and regulations.

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran was first granted service connection for painful scars, residuals of gallbladder removal in an April 2002 rating decision; a noncompensable disability rating was assigned.  In the appealed September 2009 rating decision, a 10 percent disability rating was assigned, effective March 19, 2009, the date of the Veteran's claim for increase.  As noted above, most recently, in a March 2016 rating decision, the Veteran's disability rating was increased to 30 percent effective November 30, 2015.  

The Veteran's disability is rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Under the current criteria for 38 C.F.R. § 4.118, Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.

Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

Note (2) to Diagnostic Code 7804 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) to Diagnostic Code 7804 provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Code 7804. 

III.  Factual Background

The evidence includes an April 2009 VA examination report in which the Veteran reported a twelve-year history of scars following surgery to remove her gallbladder.  She reported that she did not experience any functional impairment from this condition.  Examination revealed four scars of the same size and shape measuring about 2 centimeters by .7 centimeters.  There was tenderness, keloid formation of less than six square inches and hyperpigmentation of less than six square inches.  There was no disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, hypopigmentation, abnormal texture or limitation of motion.  The Veteran reported that her scars were sensitive to touch and painful at times.

At her July 2013 Board hearing, the Veteran's representative asserted that the Veteran had five scars, however it was also noted that the Veteran had four scars from her gallbladder removal and one scar for her cesarean section.  

At a November 30, 2015 VA examination, the Veteran was found to have four keloid scars which were due to gallbladder removal.  The scars were both painful and unstable.  Scars were located on the umbilicus, mid upper abdomen, and right upper abdomen which were deep and non-linear.  The scars ranged between 1.5 centimeters by .5 centimeters and 2.5 centimeters by .5 centimeters with approximately a total of 3.75 centimeters affected in the anterior trunk.  

IV.  Analysis

Resolving the benefit of the doubt in the Veteran's favor, the Board finds that the evidence warrants a 20 percent disability rating prior to November 30, 2015, and that a 30 percent rating is appropriate thereafter.  

A 20 percent rating requires three or four scars that are painful or unstable, and the Veteran has testified that all of her scars are painful.  The April 2009 examination report notes painful scars in the medical history section of the report and physical examination revealed 4 scars of similar shape and size related to the gallbladder removal surgery.  The November 2015 VA examination further notes that the Veteran has four scars due to gallbladder removal.  Although the Veteran's representative indicated at the July 2013 hearing that the Veteran had five surgical scars, the evidence reflects that the fifth scar was for a cesarean section, and not from her gallbladder removal surgery.  Based on these findings, the Board finds that the criteria for a higher 20 percent rating have been met for that period as the evidence reflects the Veteran had 4 painful scars. 

The April 2009 examination specifies that instability in scars is not shown at that time.  Thus, a rating in excess of 20 percent is not warranted prior to November 30, 2015 as the Veteran does not have 5 or more painful or unstable scars or that any scar is both unstable and painful so as to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 2.

From November 30, 2015, the assigned 30 percent disability rating is appropriate.  As noted, the November 2015 VA examination demonstrates four painful and unstable scars.  The 30 percent disability rating accounts for the number of and severity of the Veteran's scars, as scars are both painful and unstable, 10 percent has been added to the 20 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 2.  As four and not five unstable or painful scars are shown, a higher rating is not warranted under Diagnostic Code 7804.

In reaching this decision, the Board has considered the application of other rating codes for the evaluation of scars but finds that there are none that are more appropriate.  The Veteran does not have any service connected scars of the head, face, or neck, and she does not have any deep and nonlinear scars, not of the head, face, or neck that are at least 72 square inches (465 square centimeters) in area or any superficial, nonlinear scars that are at least 144 square inches (929 square centimeters) in area.  38 C.F.R. § 4.118, Codes 7800, 7801, 7802.  Additionally, the evidence does not reflect that she has any other disabling effects of the scars not already considered under Diagnostic Codes 7800-7804.  38 C.F.R. § 4.118, Code 7805.

Thus, a 20 percent disability rating is warranted prior to November 30, 2015.  The preponderance of the evidence is against a finding that the Veteran's scar disability more nearly approximates the criteria for a higher evaluation from November 30, 2015; hence, an evaluation in excess of 30 percent disabling is not warranted for the period.

V.  Other Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In the case at hand, the record reflects that the manifestations of the Veteran's scars are not in excess of those contemplated by the schedular criteria.  The Veteran's scars are manifested by pain and instability, symptoms described precisely by the schedular rating criteria.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Further, the evidence does not indicate that the schedular rating is inadequate.  Doucette v. Shulkin, No. 15-2818 (Vet. App. Mar. 6, 2017).  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board is cognizant of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Under Johnson a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, the Board is remanding the issue of entitlement to an extraschedular rating for migraines pursuant to Johnson, thus the combined effect of the Veteran's service-connected conditions will be considered pursuant to the remand.

ORDER

Prior to November 30, 2015, a 20 percent, but no higher, disability rating for cholecystectomy scars is granted, subject to the regulations governing the payment of monetary awards.

From November 30, 2015, a rating in excess of 30 percent for cholecystectomy scars is denied.


REMAND

A.  Additional Post-Remand Development

In the August 2014 remand, VA examinations were requested to determine the etiology of the Veteran's diffuse joint and muscle pain.  Further, a VA examination was requested to determine whether hypertension was evident in service as shown by diastolic blood pressure readings over 90mm during service or whether the Veteran's hypertension was related to her migraines.  

VA examinations were conducted in November 2015, regrettably, those examinations are inadequate.  Specifically, while the VA examiner discussed fibromyalgia, the examiner did not address whether the Veteran had rheumatoid arthritis or multiple sclerosis.  Nor did the examiner opine as to whether the Veteran's in-service symptoms, rather than a diagnosis, demonstrated that any of the above disorders were incurred in service.  Similarly, the VA examiner failed to address, as requested in the August 2014 remand, whether high blood pressure readings in service indicated a clinical onset of hypertension during service and did not opine as to whether hypertension was aggravated by service-connected headaches.  

The development actions requested in the Board's August 2014 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

B.  Supplemental Statement of the Case (SSOC)

While the Veteran was afforded a VA examination in order to determine the current severity of the residuals of her gallbladder removal, the AOJ did not issue a SSOC addressing the Veteran's claim.  As a result, a remand is necessary to ensure compliance with the Board's August 2014 remand directives.

The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. 268, 271 (1998).

C.  Manlincon Issue

A June 2015 rating decision reopened and denied entitlement to service connection for a lumbar spine disability.  In April 2016, the Veteran submitted a notice of disagreement with this decision.  38 C.F.R. § 20.201 (2016). 

Since the AOJ has not yet issued a statement of the case (SOC) in this matter, the Board must remand the claim for such issuance.  38 C.F.R. § 19.9(c); see Manlincon v. West, 12 Vet. App. 238 (1999). 

D.  Extraschedular Considerations

The Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1).  The Board may not assign an extraschedular rating in the first instance, however, it is required to determine whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Board is also required to consider whether referral for an extraschedular rating is warranted for the combined effects of service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014). 

In the instant case in a July 2013 memorandum, the Veteran's attorney indicated that an extraschedular rating for the Veteran's migraines is warranted and that the Veteran's migraines were the cause of her depression and affected her activities of daily living and had a profound effect on her quality of life.  Since that time, in a March 2016 rating decision, service connection for major depressive disorder has been granted.

Therefore, referral for consideration of an extraschedular rating for the Veteran's service-connected disabilities (i.e., migraines, major depressive disorder, total abdominal hysterectomy with bilateral salpingo-oopherectomy, endometriosis, residuals of post-operative gallbladder removal with scars, painful scars, residuals of gallbladder, removal, chronic fatigue syndrome and cervical strain associated with migraines) on a collective basis is warranted.

E.  TDIU

Finally, the Veteran has alleged that she is unable to work because of her service-connected migraine headaches and her other claimed disabilities.  See July 2013 BVA Memorandum from the Veteran's attorney.  Thus, the matter of entitlement to a TDIU is inextricably intertwined with the remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case as to the issue of whether new and material evidence has been submitted to reopen a claim of service connection for a lumbar spine disability.  Advise the Veteran of her appeal rights.  If an appeal is perfected in this matter, the case should be returned to the Board, if otherwise in order.

2.  Schedule the Veteran for VA examinations to address the nature and etiology of her claimed diffuse muscle and joint pain and hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file should be made available to the examiner.

a.  The examiner is requested to identify all disorders related to the Veteran's complaints of diffuse muscle and joint pain.  The examiner must note whether the Veteran has chronic inflammatory myopathy, myofascial pain syndrome, fibromyalgia, rheumatoid arthritis, and/or multiple sclerosis.  With respect to each diagnosed disorder, the examiner is asked to provide the following opinions:  

i) Is it at least as likely as not (a 50 percent or greater probability) that such diagnosed disorder had its clinical onset during active service, or is related to any in-service disease, event, or injury therein?  

In rendering this opinion, the examiner should address the Veteran's complaints of joint pain in May 1999.

ii) Is it at least as likely as not (a 50 percent or greater probability) that such diagnosed disorder is causally related to the Veteran's service-connected migraine/tension headaches?

iii) If the answer to question ii) is no, then is it at least as likely as not (a 50 percent or greater probability) that such diagnosed disorder is aggravated beyond the normal course of the condition by the Veteran's service-connected migraine/tension headaches?

b.  Hypertension:  The examiner is requested to provide a history of the Veteran's hypertension and provide the following opinion:  

i) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service, manifested to a compensable degree within one year of separation from active service, or is otherwise related to any in-service disease, event, or injury?  

In rendering this opinion, the examiner is asked to address the Veteran's blood pressure readings during active duty service that showed diastolic pressure of 90 mm or greater.

ii) Is it at least as likely as not (a 50 percent or greater probability) that hypertension is causally related to the Veteran's service-connected migraine/tension headaches?

iii) If the answer to question ii) is no, then is it at least as likely as not (a 50 percent or greater probability) that hypertension is aggravated beyond the normal course of the condition by the Veteran's service-connected migraine/tension headaches?

3.  Refer the claim of an extraschedular rating for migraine/tension headaches to the Director of Compensation Service for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating based on the collective impact of the Veteran's service-connected disabilities on her disability picture in accordance with the provisions of 38 C.F.R. § 3.321(b) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The rating board should include a full statement of all factors having a bearing on the issue.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal, to include entitlement to a TDIU.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and her attorney with a Supplemental Statement of the Case (which, for the issue seeking an increased rating for gallbladder removal, includes consideration of any evidence added to the record since the January 2013 SSOC) and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


